Citation Nr: 0907713	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  04-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from December 1964 to 
March 1967.  He died in March 2003, and the appellant is his 
surviving spouse.  They were married in November 1969, 
several years after he was separated from military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  As the appellant was informed by 
the Board in April 2007, her appeal was temporarily stayed as 
a result of ongoing litigation involving an issue raised in 
her appeal.  That litigation is now resolved, and the 
temporary stay has been lifted.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the Veteran's lifetime, service connection was in 
effect for residuals of a right knee injury, and status-post 
bilateral inguinal herniorhaphies, both with noncompensable 
evaluations, effective from September 1992.

3.  The Veteran died in March 2003, at age 56, and the death 
certificate listed cause of death as hepatorenal syndrome of 
months' duration due to or consequences of a GI 
(gastrointestinal) bleed of hours' duration.

4.  Although the Veteran served aboard ship with the US Navy, 
and that ship had service in the waters off North and South 
Vietnam in 1966 while the Veteran was aboard, there is no 
competent objective evidence which shows that the Veteran was 
ever physically present in the Republic of Vietnam at any 
time.

5.  Absent physical presence in Vietnam, the Veteran would 
not be entitled to an award of service connection for adult 
onset diabetes (DMII) in accordance with governing laws and 
regulations regarding herbicides.

6.  The medical evidence on file does not show, in any event, 
that the Veteran's death was in any way attributable to 
diabetes, but rather to causes entirely unrelated to service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and Regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

The appellant was provided formal VCAA notice in May 2003, 
prior to the issuance of the February 2004 rating decision 
now on appeal.  That notice informed her of the evidence 
necessary to substantiate her claim, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advised she submit any relevant evidence in his 
possession.  It is certainly clear from a review of the 
evidence and argument submitted by the appellant and 
testimony she provided before the undersigned in May 2006, 
that the appellant had actual knowledge of the evidence 
necessary to substantiate her claim for service connection 
for cause of the Veteran's death.  The service treatment and 
personnel records were collected as were records of the 
Veteran's private and VA treatment from after service.  
Records of the Veteran's terminal hospitalization with VA 
were collected.  All known available evidence has been 
collected for review.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
cardiovascular-renal disease, hypertension, cirrhosis of the 
liver, and diabetes mellitus which are shown to have become 
manifest to a compensable degree of ten percent within the 
first year after a veteran is separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

There are certain diseases which are presumed by law to be 
attributable to exposure to herbicide agents to which 
veterans are presumed to have been exposed if they served in 
the Republic of Vietnam, and this specifically includes type 
II diabetes mellitus (DMII).  38 U.S.C.A. § 1116(a)(2)(H); 
38 C.F.R. § 3.309(e).  Service in Vietnam includes service in 
the waters off-shore or service in other locations, if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to military service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Analysis:  The appellant's claim on appeal is fairly simple 
and straight forward.  She argues that while stationed aboard 
the USS Saint Paul (CA-73) in the waters contiguous to North 
and South Vietnam in 1966, the Veteran actually was 
physically present in Vietnam on several occasions.  In an 
August 2003 statement, she wrote that the USS Saint Paul 
actually docked in Vietnam and that the Veteran went ashore 
picking up soldiers and supplies "during his tour in 
country."  Later, in her hearing before the undersigned, she 
made no mention of the Veteran's ship actually docking in 
Vietnam, but argued that the Veteran routinely served as crew 
aboard helicopters transporting wounded and dead from shore 
to his ship, and that he was also on leave in Vietnam.  She 
argued that because the Veteran was physically present in 
Vietnam, he was entitled to an award of service connection 
for DMII attributable to presumed exposure to herbicides, and 
that his death in 2003 from hepatorenal syndrome and GI bleed 
was directly caused or significantly contributed to by DMII, 
and that an award of service connection for the cause of the 
Veteran's death was warranted.

During the Veteran's lifetime, he had been granted service 
connection for the residuals of a right knee injury with 
arthritis, and for status-post bilateral inguinal 
herniorrhaphies, both rated at zero percent effective from 
September 1992.  There is certainly no evidence on file, nor 
any argument, that these service-connected disabilities in 
any way caused or contributed to the Veteran's death.

Additionally, there is certainly no evidence or argument that 
the Veteran manifested liver disease, heart disease, 
hepatorenal syndrome, or GI bleed at any time during service 
or to a compensable degree within one year after service 
separation.

The service personnel records do indicate that the Veteran 
served essentially his entire enlistment aboard the USS Saint 
Paul from 1965 until his separation in 1967.  It is a matter 
of record that the USS Saint Paul, with the Veteran aboard, 
did steam in the waters off North and South Vietnam on 
multiple periods in 1966, including from June 4 to July 11, 
July 25 to August 28, and September 15 to October 17, 1966.  
Research also discloses that the USS Saint Paul made port in 
Japan, the Philippines, and Hong Kong, but there is no 
evidence that this ship ever made port at any time in 
Vietnam.  The USS Saint Paul was a Baltimore-class cruiser 
which actually first saw service during World War II, and 
later served in the Korean War as well as Vietnam.  The USS 
Saint Paul was the largest gun platform Naval vessel used 
during the Vietnam War and was used exclusively for her 8 and 
5-inch guns for bombardment in support of land operations.  
The Board was able to review a copy of the USS Saint Paul's 
1966 cruise book (referred to by the appellant during her 
hearing before the undersigned) on line.  That cruise book 
notes that in 101 days on the gun line off Vietnam, the ship 
fired a total of 941 gunfire support missions, including 
nearly 10,000 rounds of 8 and 5-inch ammunition.  This cruise 
book noted one particular fire mission actually plotted on a 
chart with a range from the ship to shore in excess of 26,000 
yards.  Again, while this cruise book does indicate that the 
ship made port in Japan, the Philippines, and Hong Kong 
during this West Pac tour, it never made port at any time in 
Vietnam, and no evidence in this cruise book or anywhere else 
on file shows or indicates that the USS Saint Paul was used 
as a hospital ship.  The cruise book does verify that the USS 
Saint Paul had a helicopter deck on the fantail of the ship, 
and that this was used to support helicopter operations.  

The Veteran's DD Form 214 indicates that he served as a 
bosom's mate.  There is no indication in that form or any of 
the service personnel records that the Veteran was ever 
trained as a helicopter crewman or as a medic.  There is 
simply no objective evidence which in any way shows or 
suggests that the Veteran ever set foot in the Republic of 
Vietnam at any time during his service aboard the USS Saint 
Paul sufficient for his recognition as having been exposed to 
herbicide agents and thus for recognition that his diagnosis 
of DMII was attributable to military service.

The marriage certificate on file reveals that the appellant 
and Veteran were married in November 1969, several years 
after the Veteran was separated from service.  The appellant 
certainly could have no personal knowledge that the Veteran 
ever set foot in the Republic of Vietnam.  All of her reports 
are based upon what she recalls the Veteran allegedly told 
her about his earlier service aboard ship.  The appellant 
later submitted certain photographs of items alleged to have 
been purchased by the Veteran and brought home after his West 
Pac tour aboard ship, but none of these items can in any way 
reasonably be related to his physical presence in the 
Republic of Vietnam.  Indeed, some of these items are 
actually marked "made in Japan," and the art work on certain 
other items certainly appears to be of Japanese origin.  It 
is understood that the USS Saint Paul made port in Japan 
during the Veteran's West Pac tour in 1966.

The death certificate on file objectively documents that the 
Veteran died in March 2003 with an immediate cause of death 
of hepatorenal syndrome of months' duration due to or as a 
consequence of a GI bleed of hours' duration.  The records of 
the Veteran's terminal hospitalization note that he had been 
brought to the hospital in March 2003 with symptoms of 
decreased urine output, abdominal pain and fever.  He was 
noted to have a history of polysubstance, alcohol and heroin 
abuse, with chronic hepatitis C and with cirrhosis of the 
liver.  There was also a history of recurrent nephrolithiasis 
(kidney stones).  He had been seen earlier that month with 
symptoms of hypoglycemia, generalized weakness, lethargy, and 
increased abdominal girth.  While hospitalized, the Veteran 
developed hypotension and had to be transferred to intensive 
care because of this and, decreased urine output, and 
cirrhosis of the liver.  The Veteran had hepatitis C and 
alcohol abuse with recurrent decompensation of liver function 
and a questionable increased activity of the viral hepatitis, 
and hepatocellular cancer.  The assessment was acute renal 
failure probably secondary to liver disease.  His prognosis 
was poor and there was difficulty satisfactorily treating his 
extremely low blood pressure.  He continued to have low blood 
pressure with on and off bradicardia and he was given 
multiple different treatments without success, and passed 
away.  It is noteworthy that there is no mention of diabetes 
at any time in the records of his terminal hospitalization.

Diabetes was first diagnosed in or around April 2001, but the 
medical records on file show that the Veteran had a long 
history of more serious liver disease and hypertension which 
long preexisted his diabetes diagnoses.  For instance, as far 
back as 1994, the Veteran was hospitalized for multiple 
substance abuse.  He had been readmitted to the hospital, 
having left AWOL the day prior to admission, and that this 
was his third admission in one week.  The Veteran claimed to 
have been stealing Thorazine from a relative and argued that 
this drug helped to keep him calm.  He described experiencing 
bouts of pain related to recurrent colic for which he took 
heroin and unspecified amounts of Tylenol III.  He reported 
"drinking as much alcohol as he can lay his hands on and 
having shakes on waking."  Laboratory studies at this time 
revealed elevated MCV and MCH.  Drug screen was positive for 
opiates and propoxyphene.  Liver function tests revealed 
elevated SGOT, SGPT, and gamma GPT was "markedly raised at 
1223."  Other records on file indicate that the Veteran 
continued to use heroin at least through late 1999, and with 
extreme alcohol abuse sufficient to result in cirrhosis of 
the liver which was far advanced long before the confirmed 
diagnosis of DMII in 2001.  

Accordingly, it is certainly very questionable whether the 
Veteran's diabetes played any significant part causing or 
hastening his death in May 2003.  Because the Veteran is not 
shown to have physically served in the Republic of Vietnam, 
he is not presumed to have been exposed to herbicide agents 
and his diagnosis of DMII may not be the subject of a 
presumptive grant of service connection.  In the absence of a 
presumptive grant of service connection for DMII, the Board 
finds it unnecessary to seek a medical opinion as to whether 
or not DMII actually played any significant role in the 
Veteran's death in 2003.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


